Citation Nr: 0127472	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-05 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an excision of a benign right 
testicle nodule.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a scar of the lower lip.  

3.  Entitlement to an effective date prior to December 19, 
2000 for the grant of service connection for a left knee 
disability.  

4.  Entitlement to an effective date, prior to December 19, 
2000 for an evaluation in excess of 10 percent for right knee 
post operative repair, anterior cruciate ligament (ACL) and 
torn meniscus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from July 1982 to July 1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By rating decision dated in October 1994, the RO granted 
service connection for right knee surgery times 2, torn 
medial meniscus, ACL reconstruction, and assigned a 10 
percent disability evaluation, effective July 14, 1994.  The 
RO denied service connection for a right testicle disorder 
and a lower lip disorder.  The veteran did not appeal.  That 
decision is final.  38 C.F.R. § 20.302 (2001).  

In an August 1999 rating decision, the RO increased the 
evaluation of a postoperative repair, anterior cruciate 
ligament (ACL), and torn meniscus of the right knee to 20 
percent, by awarding a separate 10 percent evaluation for 
degenerative joint disease of the right knee.  Service 
connection for a left knee disorder was denied.  The veteran 
filed a notice of disagreement as to the evaluation of the 
right knee disability and as to the denial of service 
connection for a left knee disorder in January 2000.  A 
statement of the case was issued in April 2000 pertaining to 
these issues.  The veteran did not submit a timely 
substantive appeal and that decision is final.  38 C.F.R. 
§ 20.302 (b) (2001).  

By rating decision dated in April 2000, the RO granted 
service connection for residuals of an excision of a benign 
right testicle nodule and for residuals of a scar of the 
lower lip, and assigned zero percent evaluations.  In June 
2000, the veteran provided a notice of disagreement with the 
April 2000 rating decision, which established service 
connection for residuals of an excision of a benign testicle 
nodule and for residuals of a scar of the lower lip.  He 
specifically stated that he was appealing the disability 
evaluations assigned.  A statement of the cased pertaining to 
the issues of increased evaluations for residuals of an 
excision of a benign right testicle nodule and residuals of a 
scar of the lower lip was issued in February 2001.  In March 
2001, the veteran reiterated his disagreement with the zero 
percent disability evaluations assigned for residuals of an 
excision of a benign right testicle nodule and residuals of a 
scar of the lower lip, and also expressed disagreement with 
the effective dates assigned for the initial grant of service 
connection for such. The RO has not issued a statement of the 
case in response to the notice of disagreement, and this 
issue is further addressed in the remand portion below.  

By rating decision dated in February 2001, the RO granted 
service connection for chondromalacia of the left knee.  A 10 
percent disability evaluation was assigned, effective 
December 19, 2000.  The RO also increased the evaluation for 
the veteran's right knee disability to 20 percent, and 
continued the separate 10 percent evaluation for degenerative 
joint disease of the right knee.  The veteran filed a notice 
of disagreement as to the issue of an effective date prior to 
December 19, 2000 for an increased evaluation for his right 
knee disability and for the effective date of service 
connection for left knee chondromalacia.  A statement of the 
case relative to those claims was issued in June 2001.  The 
Board notes that the statement of the case indicates that the 
notice of disagreement was received on May 11, 2000; however 
this was clearly an inadvertent error, as the correspondence 
bears the date May 1, 2001 and is date stamped May 11, 2001.  
The veteran perfected an appeal on the issues of entitlement 
to an effective date prior to December 19, 2000 for his right 
and left knee disabilities.  

By rating decision dated in March 2001, the RO increased the 
evaluation for residuals of an excision of a benign right 
testicle nodule to 10 percent.  The evaluation of service-
connected residuals of a scar of the lower lip was also 
increased to 10 percent.  The revisions were based on a 
difference of opinion under 38 C.F.R. § 3.105(b).  

In his substantive appeals, VA Form 9s, received in March 
2001 and July 2001, the veteran indicated that he desired to 
attend a hearing before a member of the Board at the RO 
located in Salt Lake City, Utah.  By letter received in 
September 2001, the veteran indicated that he no longer 
desired a hearing.  Accordingly, the hearing request is 
considered withdrawn 38 C.F.R. § 20.704(e).  

During the pendency of this appeal, in December 2000, the 
veteran revoked the power of attorney given to the Kern 
County Veterans Services Department, by executing a VA Form 
21-22, Appointment of Attorney as Claimant's Representative, 
in favor of Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  Residuals of an excision of a nondisfiguring scar of the 
lower lip are manifested by some numbness, and irritation 
with biting down; no difficulty with mastication and no nerve 
damage have been shown.  

2.  Residuals of an excision of a benign testicle nodule are 
manifested by mild tenderness on palpation for the right 
testis; no epididymitis was shown, and the testes and 
epididymis appeared normal, with no swelling of the teste or 
epididymis.  

3.  The evidence does not show that residuals of an excision 
of a benign testicle nodule or residuals of a scar of the 
lower lip have in the past caused marked interference with 
his employment, or that such have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

4.  The RO granted service connection for a right knee 
disability and denied entitlement to residuals of an excision 
of a benign testicle nodule and residuals of a scar of the 
lower lip in an unappealed October 1994 rating decision.  

5.  The RO granted service connection for a right knee 
disability, and assigned a 10 percent disability evaluation, 
and denied entitlement to a left knee disorder in an 
unappealed October 1994 rating decision.  

6.  The evidence first showing an increase in the disability 
evaluation for the veteran's right knee disability and that 
service connection was warranted for his left knee disability 
was veteran's application for an evaluation in excess of 10 
percent for a right knee disability and service connection 
for a left knee disability was in December 2000.  

7.  The record does not show that the veteran filed a claim 
for an increased rating for a right left knee disability 
prior to May 1999, nor does the medical evidence show that it 
was factually ascertainable that an increase in disability 
had occurred prior to May 17, 1999.


CONCLUSIONS OF LAW

1.  Residuals of an excision of a benign right testicle 
nodule are no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Codes 7525-7804 (2001); Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001).  

2.  Residuals of a scar of the lower lip are no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 7800-
7804 (2001); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C. F. R. § 3.159 (2001).  

3. The criteria for an effective date for a grant of service 
connection for left knee chondromalacia, earlier than 
December 19, 2000 have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.400 (2001).  

4.  The criteria for an effective date for an evaluation in 
excess of 10 percent for a right knee ACL torn meniscus, 
earlier than December 19, 2000 have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient treatment records, received in January 2000, 
show that the veteran complained of a nodule of the testicle 
in November 1985.  He underwent right scrotal exploration and 
excision of appendix testis.  

On VA examination in December 2000, the examiner stated that 
the C-file had been reviewed.  The veteran complained of a 
chronic dull aching pain in the testes area, particularly 
with weather changes, and with prolonged walking or sitting.  
He stated that he was unable to wear tight-fitting 
underclothing because of pain and tenderness in that area.  
He described a feeling of intermittent swelling in that area.  
No urethral discharge and no dysuria or difficulty with 
urination was noted.  

Physical examination of the genitalia revealed mild 
tenderness on palpation of the right testis.  The teste and 
epididymis appeared normal on palpation.  Digital rectal 
examination disclosed normal sphincter tone with no masses 
palpable.  The prostate was firm uniformly and not enlarged.  
No evidence of any inguinal hernia was noted.  The assessment 
was history of benign nodule, right testis, with surgical 
excision.  There was no clinical evidence of epididymitis and 
no swelling of the teste or epididymides.  

As for the scar on his lower lip, the veteran reported having 
been attacked in 1984, sustaining a laceration of the inner 
region of the lower lip.  The veteran complained of numbness 
in the area of the scar and that he frequently bit down on 
his lip as a result of the scar.  Some break in the skin area 
was noted.  The veteran reported that he had no trouble 
eating otherwise.  No facial paresis and no difficulty with 
mastication were noted.  There was no disfiguration.  

Physical examination revealed a residual, healed scar on the 
inner surface of the lower lip, just to the right of the 
midline.  Some raised tissue in that area was noted.  The 
report notes that there was sensation in the area of the 
scar.  The assessment was history of laceration of the lower 
lip with a residual scar, which was not disfiguring.  There 
was residual numbness in the area of the scar and irritation 
intermittently occurred with biting down in the area.  There 
was no evidence of nerve damage.  

The veteran also underwent a VA examination for joints in 
December 2000.  In an addendum to the examination report, the 
examiner stated that the C-file had been reviewed.  The 
veteran complained of pain and swelling of the right knee 
with walking, prolonged driving and weather changes.  He also 
complained of constant pain in his left knee aggravated by 
prolonged walking.  The assessments were:  1) status post 
medial meniscectomy and ACL reconstruction of the right knee, 
with constant swelling, without any residual subluxation, and 
with normal range of motion, but with moderate pain on full 
flexion; 2) chondromalacia patellae, grade 3 of the right 
knee; and 3) chondromalacia patellae, grade 3 of the left 
knee, with normal range of motion and probable associated 
traumatic degenerative changes.  In an addendum, the examiner 
stated that it was a reasonable conclusion that chronic 
problems developed in one knee lead to degenerative changes 
in the opposite knee due to long-term changes in the weight 
bearing line.  

In his substantive appeal, VA Form 9, received in March 2001, 
the veteran reported that he was in constant pain from the 
testicular surgery, with increased pain on activity, to 
include walking, squatting or exercise, as well as with 
sexual intercourse.  He stated that as a result of a painful 
VA examination, it took 3 days before he was able to walk 
without pain.  In addition, he stated that he had only a numb 
feeling on the bottom portion of his lip.  He indicated that 
the scar area protruded causing him to constantly bite down 
on the area.  

Criteria

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 C.F.R. 3.400(b) (2) (2001).

Unless specifically provided otherwise, the effective date of 
an award based on a claim for an increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  The implementing regulations 
clarify this to mean that the effective date of an evaluation 
and an award of compensation based on (a) an award of 
disability compensation will be date of receipt of claim or 
date entitlement arose, whichever is later, and (b) an award 
of increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 U.S.C.A. § 5110(a) and 
(b)(2); 38 C.F.R. § 3.400(o)(1) and (2); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the August 1999, April 2000, February 2001, and March 2001 
rating decisions of the reasons and bases for the denial of 
his claims.  He was further notified of this information in 
the February 2001 and June 2001 statements of the case.  In 
addition, the record reflects that a supplemental letter was 
sent to the veteran in April 2001, explaining the 
adjudication actions and the appeals process.  The Board 
concludes that the discussions in the rating decisions, as 
well as in the statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claims.  The Board notes that the 
veteran was afforded the opportunity for a personal hearing.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection for residuals of an excision of a benign right 
testicle nodule and residuals of a scar of the lower lip.  In 
such cases, the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, in that the RO has 
assigned a 10 percent evaluation for residuals of an excision 
of a benign right testicle nodule and residuals of a scar of 
the lower lip for the entire appeal period, the issue is 
whether a rating in excess of 10 percent is warranted at any 
time during the entire appeal period.  

Right testicle

The veteran asserts that a higher evaluation is warranted for 
his service-connected residuals of an excision of a benign 
right testicle nodule.  The Board notes that the RO initially 
rated the veteran's disability under Diagnostic Code 7525 
(2001), by rating decision dated in February 2001.  That 
provision indicates that epididymo-orchitis is to be rated as 
urinary tract infection.  The evidence does not show that the 
veteran has had any urinary tract infections during the 
rating period.  The December 2000 VA examination report 
specifically notes that there was no urethral discharge and 
no dysuria or difficulty with urination.  The Board notes 
that a 10 percent evaluation requires a urinary tract 
infection necessitating long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  Urinary tract infections have not been 
shown.  

In its rating decision of March 2001, the RO rated the 
veteran's residuals of an excision of a benign right testicle 
nodule under 38 C.F.R. § 4.115b, Diagnostic Code 7525-7804.  
The disability evaluation was increased to 10 percent.  The 
revision was based on a difference of opinion under 38 C.F.R. 
§ 3.105(b).  

A 10 percent disability evaluation is warranted for 
superficial scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  The 10 percent evaluation is the maximum schedular 
rating contemplated under Diagnostic Code 7804.

A 10 percent disability evaluation is warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001).  

Scars may be evaluated on the basis of any associated 
limitation of function of the body part, which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

The evidence does not show that an evaluation in excess of 10 
percent is warranted at any time during the appeal period.  
As noted above, while there was mild tenderness on palpation 
in the scar area of the right testis, the teste and 
epididymis appeared normal on palpation.  The report notes 
that there was no swelling.  Thus, an evaluation in excess of 
10 percent is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7524, which provide for a 
noncompensable rating in the event of removal of one 
testicle, and a 30 percent rating in the event of removal of 
both.  Diagnostic Code 7524 is not applicable, however, as 
the veteran has not had removal of either testicle.  

Further, the Board has considered Diagnostic Code 7523, which 
permits a noncompensable rating when there has been complete 
atrophy of one testicle and a 20 percent rating when there 
has been complete atrophy of both testicles.

In this case, the evidence does not show or nearly 
approximate complete atrophy of both testicles.  As noted, 
the evidence shows that the testes and epididymitis were 
normal in appearance and there was no swelling.  Complete 
atrophy of both testicles is not shown.  Under these 
circumstances, an evaluation under Diagnostic Code 7523 is 
not warranted. 

To the extent that the veteran states that he has pain which 
limits activity and, at times, prevents him from walking, the 
veteran is competent to report such symptoms.  However, his 
complaints have never been confirmed by objective testing.  
Rather, his symptoms have been detailed by the VA medical 
examiner as consisting of mild tenderness.  The Board 
concludes that the observation of a skilled, neutral 
professional is more probative of the degree of impairment 
than the veteran's unsupported lay statements advanced in 
support of a claim for monetary benefits.  

Consequently, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  An 
evaluation in excess of 10 percent for residuals of an 
excision of a benign right testicle nodule is not warranted 
at any time during the appeal period. 

Lower Lip

In April 2000, the RO granted service connection for 
residuals of a scar of the lower lip and assigned a zero 
percent evaluation.  By rating decision dated in March 2001, 
the RO increased the evaluation for service-connected 
residuals of a scar of the lower lip to 10 percent.  The 
revision was based on a difference of opinion under 38 C.F.R. 
§ 3.105(b).  

As noted above, a 10 percent disability evaluation is 
warranted for superficial scars, which are tender and painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The veteran's scar of the lower 
lip is currently evaluated as 10 percent disabling under 
Diagnostic code 7804.  The Board acknowledges that there may 
be some numbness about the scar area on the lower lip.  
However, the December 1999 VA examiner specifically stated 
that the scar was healed and that there was sensation in the 
area of the scar.

A 30 percent evaluation under Diagnostic Code 7800 requires 
that such a scar be severely disfiguring; this evaluation is 
especially appropriate if the scar produces a marked and 
unsightly deformity of the eyelids, lips or auricles.  In 
addition, a 10 percent evaluation may be increased to 30 
percent if there is marked discoloration, color contrast or 
the like in addition to tissue loss and cicatrization. 38 
C.F.R. § 4.118, Diagnostic Code 7800.  While some raised 
tissue was noted on VA examination in December 1999, the 
examiner specifically reported that the scar was not 
disfiguring.  No difficulty with mastication and no nerve 
damage were noted.  

At this time, it is clear that the veteran's complaints of 
numbness and breaking of the skin were rated by analogy to a 
tender and painful scar.  Whether the complaints of numbness 
should be rated by analogy to a tender or painful scar or by 
analogy to impairment of the 5th cranial nerve (Diagnostic 
Code 8205), the result is the same.  There are minimal 
manifestations limited to the small area of the scar.  At 
best, the numbness warrants 10 percent, but no more.  

Consequently, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  An 
evaluation in excess of 10 percent for residuals of a scar of 
the lower lip is not warranted at any time during the appeal 
period. 

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the veteran's residuals of an excision of 
a benign right testicle nodule or residuals of a scar of the 
lower lip have in the past caused marked interference with 
his employment, or that such have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  While the 
veteran stated that residuals of an excision of a benign 
right testicle nodule interferes with daily activities such 
as walking, prolonged standing, and exercise, there is no 
medical opinion that the veteran is unemployable as a result 
of residuals of an excision of a benign right testicle 
nodule.  Similarly, it has not been shown that residuals of a 
scar of the lower lip render him unemployable.  In sum, there 
is no competent opinion of record to the effect that the 
veteran's service-connected residuals of an excision of a 
benign right testicle nodule or residuals of a scar of the 
lower lip results in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  Similarly, there is no evidence of 
frequent hospitalizations for such disabilities.  

Effective Dates

The veteran has appealed the effective date of the award of 
an evaluation in excess of 10 percent for his right knee 
disability and the effective date of the award of service 
connection for left knee chondromalacia.  The effective date 
of any award is based upon a variety of factors, including 
the dates of claim and the finality of prior decisions.  
38 U.S.C.A. § 5110 (West 1991).

In this case, the veteran asserts two theories.  The first is 
that the effective dates should be governed by the initial 
dates of claim.  The second is that the prior decisions are 
not final because the veteran entered a timely notice of 
disagreement.

In an August 1999 rating decision, the RO increased the 
evaluation of a postoperative repair, anterior cruciate 
ligament (ACL), and torn meniscus of the right knee to 20 
percent, by awarding a separate 10 percent evaluation for 
degenerative joint disease of the right knee.  Service 
connection for a left knee disorder was denied.  The veteran 
did not perfect an appeal of that decision and it became 
final.  38 C.F.R. § 20.302 (b) (2001).  

By rating decision dated in February 2001, the RO granted 
service connection for chondromalacia of the left knee.  A 10 
percent disability evaluation was assigned, effective 
December 19, 2000.  The RO also increased the evaluation for 
the veteran's right knee disability to 20 percent, and 
continued the separate 10 percent evaluation for degenerative 
joint disease of the right knee.  The veteran filed a notice 
of disagreement as to the issue of an effective date prior to 
December 19, 2000 for an increased evaluation for his right 
knee disability and for the effective date of service 
connection for left knee chondromalacia.  A statement of the 
case relative to those claims was issued in June 2001.  The 
veteran perfected an appeal on the issues of entitlement to 
an effective date prior to December 19, 2000 for his right 
and left knee disabilities.  

In regard to the issue of the submission of a notice of 
disagreement with the August 1999 rating decision, such 
document is not of record and it is not asserted that the 
veteran filed a notice of disagreement with the Agency of 
Original Jurisdiction.  Rather, he filed the notice of 
disagreement with his representative.  Regardless, the 
document is not in the file and there is nothing contained in 
the file to rebut a presumption of regularity that documents 
filed with VA are placed in the record.  See Butler v. 
Principi, No. 00-7084 (Fed. Cir. Mar. 30, 2001).  Based upon 
the record, a decision was entered, the veteran was notified 
and a timely notice of disagreement was not received by VA.  
Therefore, the August 1999 decision is final and such 
determination was addressed in the June 2001 statement of the 
case.  

Since that determination, a VA examination was conducted on 
December 19, 2000.  The document was determined by the RO to 
constitute new and material evidence and or a new claim for 
each knee disability.  Prior to December 19, 2000, the 
veteran had not entered a claim to reopen or a claim for 
increase for either knee.  Our review reflects that there was 
no formal claim or informal claim in the year prior to 
December 19, 2000.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
38 C.F.R. § 3.157 (2001).

In summary, the agency of original jurisdiction was presented 
with prior final decisions, and neither informal claims nor 
formal claims were filed prior to December 19, 2000.  Based 
on this record, there is no legal basis to award an effective 
date prior to December 19, 2000.  The effective date of the 
left knee is governed by the date of the VA evidence 
disclosing a relationship between the right and left knee 
disorders (facts found).  38 U.S.C.A. § 5110.  The effective 
date for an increased evaluation of the right knee disability 
is the date of the VA evidence disclosing an increase in 
disability. 38 U.S.C.A. § 5110(b)(2).  See Lapier v. Brown, 
5 Vet. App. 215 (1993); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993)..




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an excision of a benign right 
testicle nodule is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a scar of the lower lip is 
denied.  

Entitlement to an effective date, prior to December 19, 2000 
for an evaluation in excess of 10 percent for right knee post 
operative repair ACL and torn meniscus is denied.  

Entitlement to an effective date, prior to December 19, 2000 
for a grant of service connection for left knee 
chondromalacia is denied.  


REMAND

In March 2001, the veteran filed a notice of disagreement 
with respect to the effective dates assigned to the initial 
grant of service connection in the April 2000 rating 
decision, for residuals of an excision of a benign right 
testicle nodule and residuals of a scar of the lower lip.  
The RO has not issued a statement of the case in response to 
the notice of disagreement, and these issues must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105(West 1991); see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process) see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this matter is remanded for the following:

The RO should issue a statement of the 
case on the issues of the effective dates 
assigned for the initial grant of service 
connection for residuals of an excision of 
a benign testicle nodule and for service 
connection for residuals of a scar of the 
lower lip.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



